

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of October 19, 2007, by and between Conversion Services International, Inc.,
a Delaware corporation (the "Company"), and TAG Virgin Islands, Inc., with an
address at The Tunick Building, 1336 Beltjen Road, Suite 202, St. Thomas, USVI
00802 as agent for the purchasers listed on the Schedule of Purchasers appended
hereto as Schedule I  (the “Purchasers”).
 
This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
October 19, 2007, by and between the Purchasers and the Company (as amended,
modified or supplemented from time to time, the “Purchase Agreement”). The
Company and the Purchasers hereby agree as follows:
 
1.  Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
"Commission" means the Securities and Exchange Commission.
 
"Common Stock" means shares of the Company's common stock, par value $0.001 per
share.
 
“Effective Date” shall mean the date the Commission shall declare a Registration
Statement effective.
 
"Effectiveness Period" shall have the meaning set forth in Section 2(a).
 
"Exchange Act" means the Securities Exchange Act of 1934 and any successor
statute.
 
 
"Filing Date" means, (i) with respect to the initial Registration Statement
required to be filed hereunder, a date no later than 120 days following the date
hereof and (ii) with respect to shares of Common Stock issuable to the Holder as
a result of adjustments to the Exercise Price made pursuant to the Warrants or
otherwise, 30 days after the occurrence such event or the date of the adjustment
of the Exercise Price, as the case may be.


 
"Holder" or "Holders" means each Purchaser or any of his affiliates or
transferees to the extent any of them hold Registrable Securities.
 
"Indemnified Party" shall have the meaning set forth in Section 5(c).
 
"Indemnifying Party" shall have the meaning set forth in Section 5(c).
 
“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity,
 
 
 

--------------------------------------------------------------------------------

 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
"Purchase Agreement" shall have the meaning provided above.
 
"Registrable Securities" means the Shares and the shares of Common Stock
issuable upon the exercise of the Warrants.
 
"Registration Statement" means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Securities Act" means the Securities Act of 1933 and any successor statute.
 
“Shares” means the 1,875,000 shares of Common Stock purchased by the Purchasers
pursuant to the terms of the Purchase Agreement on October 19, 2007.
 
"Trading Market" means any of the NASD OTCBB, NASDAQ Capital Market, the Nasdaq
National Market, the American Stock Exchange or the New York Stock Exchange.
 
“Warrants” means, collectively, each Common Stock Purchase Warrant issued by the
Company to the Purchasers as of October 19, 2007 pursuant to the Purchase
Agreement to the extent such Common Stock Purchase Warrant is exercisable into
shares of Common Stock and such shares of Common Stock are not otherwise subject
to an effective Registration Statement.
 
 
-2-

--------------------------------------------------------------------------------

 
2.  Registration.
 
(a)  On or prior to the Filing Date the Company shall prepare and file with the
Commission a Registration Statement covering the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Company
shall cause the Registration Statement to become effective and remain effective
as provided herein. The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof. The Company shall use its best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the date which is the earlier of when (i) all Registrable
Securities have been sold or (ii) all Registrable Securities may be sold
immediately without registration under the Securities Act and without volume
restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Holders (the
"Effectiveness Period").
 
(b) Within three business days after the Effective Date of a Registration
Statement, the Company shall cause its counsel to issue a blanket opinion in the
form attached hereto as Exhibit A, to its transfer agent stating that the
Registrable Securities are subject to an effective registration statement and
can be reissued free of restrictive legend upon notice of a sale by a Purchaser
and confirmation by such Purchaser that he has complied with the prospectus
delivery requirements, provided that the Company has not advised the transfer
agent orally or in writing that the opinion has been withdrawn. Copies of the
blanket opinion required by this Section 2(b) shall be delivered to each
Purchaser within the time period set forth above.


 
3.  Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will use its best efforts to within 90 days
after the date hereof:
 
(a)  prepare and file with the Commission the Registration Statement with
respect to such Registrable Securities, respond as promptly as possible to any
comments received from the Commission, and use its best efforts to cause the
Registration Statement to become and remain effective for the Effectiveness
Period with respect thereto, and promptly provide to each Purchaser copies of
all filings and Commission letters of comment relating thereto;
 
(b)  prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period;
 
 
-3-

--------------------------------------------------------------------------------

 
(c)  furnish to each Purchaser such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus) as such Purchaser reasonably may request to facilitate the public
sale or disposition of the Registrable Securities covered by the Registration
Statement;
 
(d)  use its commercially reasonable efforts to register or qualify each
Purchaser’s Registrable Securities covered by the Registration Statement under
the securities or "blue sky" laws of such jurisdictions within the United States
as such Purchaser may reasonably request; provided, however, that the Company
shall not for any such purpose be required to qualify generally to transact
business as a foreign corporation in any jurisdiction where it is not so
qualified or to consent to general service of process in any such jurisdiction;
 
(e)  list the Registrable Securities covered by the Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;
 
(f)  immediately notify each Purchaser at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge as a result of which the
Prospectus contained in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing; and
 
(g)  make available for inspection by each Purchaser and any attorney,
accountant or other agent retained by such Purchaser, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company's officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or agent of such Purchaser.
 
4.  Registration Expenses. All expenses relating to the Company's compliance
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or "blue sky" laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for the Holders (to the extent such counsel is required due to Company's
failure to meet any of its obligations hereunder), are called "Registration
Expenses." All selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any special counsel to the
Holders beyond those included in Registration Expenses, are called "Selling
Expenses." The Company shall only be responsible for all Registration Expenses.
 
 
-4-

--------------------------------------------------------------------------------

 
5.  Indemnification.
 
(a)  In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Purchaser, and his officers, directors, trustees and each other
Person, if any, who controls such Purchaser within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which such Purchaser, or such Persons may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act pursuant to this Agreement, any preliminary Prospectus which has
been printed and distributed (i.e. a “red herring Prospectus”) or final
Prospectus related thereto, or any amendment or supplement thereof, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse such Purchaser, and each such Person
for any reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by or on
behalf of such Purchaser or any such Person in writing specifically for use in
any such document.
 
(b)  In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, each Purchaser will indemnify and
hold harmless the Company, and its officers, directors and each other Person, if
any, who controls the Company within the meaning of the Securities Act, against
all losses, claims, damages or liabilities, joint or several, to which the
Company or such Persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact which was furnished in writing by such
Purchaser to the Company expressly for use in (and such information is contained
in) the Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such Person for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action: provided, however, that such Purchaser will be liable in
any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished in writing to the Company by or on behalf of such Purchaser
specifically for use in any such document. Notwithstanding the provisions of
this paragraph, no Purchaser shall be required to indemnify any Person or entity
in excess of the amount of the aggregate net proceeds received by such Purchaser
in respect of Registrable Securities in connection with any such registration
under the Securities Act.
 
 
-5-

--------------------------------------------------------------------------------

 
(c)  Promptly after receipt by a party entitled to claim indemnification
hereunder (an "Indemnified Party") of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an "Indemnifying Party"), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(c) if and to the extent
the Indemnifying Party is prejudiced by such omission. In case any such action
shall be brought against any Indemnified Party and he/it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such Indemnified
Party, and, after notice from the Indemnifying Party to such Indemnified Party
of its election so to assume and undertake the defense thereof, the Indemnifying
Party shall not be liable to such Indemnified Party under this Section 5(c) for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof. If the Indemnified Party shall thereafter retain its
own counsel, then the Indemnified Party shall pay all fees, costs and expenses
of such counsel: provided, however, that, if the defendants in any such action
include both the indemnified party and the Indemnifying Party and the
Indemnified Party shall have reasonably concluded that there may be reasonable
defenses available to such Indemnified Party which are different from or
additional to those available to the Indemnifying Party or if the interests of
the Indemnified Party reasonably may be deemed to conflict with the interests of
the Indemnifying Party, the Indemnified Party shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.
 
(d)  In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) a
Purchaser, or any officer, director, controlling Person or other affiliate of
such Purchaser, makes a claim for indemnification pursuant to this Section 5 but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 5 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of such Purchaser or such officer, director, controlling
Person or other affiliate of such Purchaser in circumstances for which
indemnification is provided under this Section 5; then, and in each such case,
the Company and such Purchaser will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that such Purchaser is responsible only for the
portion represented by the percentage that the public offering price of his
securities offered by the Registration Statement bears to the public offering
price of all securities offered by such Registration Statement; provided,
however, that, in any such case, (A) such Purchaser will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by him pursuant to such Registration Statement; and (B) no
Person guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
 
-6-

--------------------------------------------------------------------------------

 
6.  Representations and Warranties. The Company represents and warrants to each
Purchaser that:
 
(a)  The Common Stock of the Company is registered pursuant to Section 12(b) or
12(g) of the Exchange Act and the Company has filed all proxy statements,
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act (the “SEC Documents”). The
Company filed: (i) its Annual Report on Form 10-K and Form 10K/A for its fiscal
year ended December 31, 2006, (ii) its Quarterly Report on Form 10-Q for its
fiscal quarter ended June 30, 2007, and (iii) the Form 8-K filings which it has
made during the fiscal year 2006 and 2007 to date (collectively, the "SEC
Reports"). Each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made. To the best of
the Company’s knowledge, the financial statements of the Company included in the
SEC Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles ("GAAP") applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed) and fairly present in
all material respects the financial condition, the results of operations and the
cash flows of the Company and its subsidiaries, on a consolidated basis, as of,
and for, the periods presented in each such SEC Report. The Company is eligible
to use a Registration Statement on Form S-3 to register the Registrable
Securities.
 
(b)  The Common Stock is listed for trading on the American Stock Exchange.
While the Company is not currently subject to delisting proceedings it will
continue to be monitored by the American Stock Exchange on a quarterly basis for
the reasons disclosed in its SEC Reports.
 
(c)  Neither the Company, nor any of its affiliates, nor any Person acting on
its or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to the Purchase Agreement to
be integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Common Stock pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of such
Securities to be integrated with other offerings.
 
 
-7-

--------------------------------------------------------------------------------

 
(d)  The Shares and the Warrants and the shares of Common Stock that each
Purchaser may acquire pursuant to the exercise of the Warrants are all
restricted securities under the Securities Act as of the date of this Agreement.
The Company will not issue any stop transfer order or other order impeding the
sale and delivery of any of the Registrable Securities at such time as such
Registrable Securities are registered for public sale or an exemption from
registration is available, except as required by federal or state securities
laws.
 
(e)  The Company understands the nature of the Registrable Securities issuable
upon exercise of the Warrants and recognizes that the issuance of such
Registrable Securities may have a potential dilutive effect. The Company
specifically acknowledges that its obligation to issue the Registrable
Securities is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other shareholders
of the Company.
 
(f)  Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.
 
(g)  The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full exercise of the Warrants.
 
7.  Miscellaneous.
 
(a)  Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
(b)  No Piggyback on Registrations. Except as and to the extent specified in
Schedule 7(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right for inclusion of shares in the Registration Statement to any of
its security holders. Except as and to the extent specified in Schedule 7(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been fully satisfied.
 
 
-8-

--------------------------------------------------------------------------------

 
(c)  Compliance. Each Holder covenants and agrees that such Holder will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
(d)  Discontinued Disposition. Each Holder agrees by such Holder’s acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of a Discontinuation Event (as defined below), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until such
Holder is advised in writing (the "Advice") by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Section 7(d), a "Discontinuation Event" shall
mean (i) when the Commission notifies the Company whether there will be a
"review" of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(e)  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within 15 days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered to the extent the Company may do so without
violating registration rights of others which exist as of the date of this
Agreement, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required consent of any
selling stockholder(s) to such inclusion under such registration statement.
 
 
-9-

--------------------------------------------------------------------------------

 
(f)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
(g)  Notices. Any notice or request hereunder may be given to the Company or the
Purchasers at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(g).
Any notice or request hereunder shall be given by pre-paid registered or
certified mail, return receipt requested, hand delivery, overnight mail, Federal
Express or other national overnight next day carrier (collectively, "Courier")
or telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any party to
whom it is addressed, in the case of those by mail or overnight mail, deemed to
have been given three business days after the date when deposited in the mail or
with the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:
 
If to the Company:
Conversion Services International, Inc.
100 Eagle Rock Avenue
East Hanover, New Jersey 07936
Attention: Chief Financial Officer
Facsimile: 973-560-9500

 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 
If to the Purchasers:
TAG Virgin Islands, Inc.
The Tunick Building
1336 Beltjen Road
Suite 202
St. Thomas, USVI 00802
Attn: James Tagliaferri, President
Facsimile:  (340) 779 8002
 
With a copy to:
 
Barry Feiner, Esq.
170 Harrison Avenue
Harrison, New York 10528
Facsimile: (914) 777-3084
 
 
If to any other Person who is then the registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company



or such Person may designate such other address as in writing hereafter in
accordance with this Section 7(g).
 
(h)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign his respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.
 
(i)  Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(j)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement shall be
commenced exclusively in the state and federal courts sitting in the County and
State of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County and State of
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to him/it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of this Agreement, the Purchase Agreement or any
ancillary agreement, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.  
 
 
-11-

--------------------------------------------------------------------------------

 
(k)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(l)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(m)  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
CONVERSION SERVICES INTERNATIONAL, INC.
 
TAG VIRGIN ISLANDS, INC.
as agent for the Purchasers
 
 
 
 
 
 
By:
 
 
By:
 
Name:
Scott Newman
 
Name:
James Tagliaferri
Title:
President
 
Title:
President




 
-12-

--------------------------------------------------------------------------------

 

SCHEDULE I


SCHEDULE OF PURCHASERS


  


   
Number of
 
Number of
 
Name of Purchaser
 
Shares
 
Warrants
 
Bernice Goldin Ira
   
200,000
   
200,000
 
Edward J. Hartnett
   
100,000
   
100,000
 
Joanne Wolff
   
200,000
   
200,000
 
Judith Trop
   
120,000
   
120,000
 
Kerry Kuhn IRA
   
120,000
   
120,000
 
Laura M Fuchs Revocable Trust
   
120,000
   
120,000
 
Non-Marital Trust FBO
             
Barbara Smith
   
160,000
   
160,000
 
Patricia Lyon Deutch Rev Tr
   
185,000
   
185,000
 
Paul Goldin Marital Trust B
   
200,000
   
200,000
 
R Kertes C/F Steven David Kertes
   
20,000
   
20,000
 
R Kertes C/F Jaime E Kertes
   
20,000
   
20,000
 
Scott M. Fuchs IRA Rollover
   
120,000
   
120,000
 
Temkin Living Trust
   
160,000
   
160,000
 
Theodora Goldberg
   
150,000
   
150,000
 
Total
   
1,875,000
   
1,875,000
 



 
-13-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[date]


[Transfer Agent]
[Address]
 



Re:
Conversion Services International, Inc. Registration Statement on Form S-1

 
Ladies and Gentlemen:
 
As counsel to Conversion Services International, Inc., a Delaware corporation
(the “Company”), we have been requested to render our opinion to you in
connection with the resale by the individuals or entitles listed on Schedule B
attached hereto (the “Selling Stockholders”), of an aggregate of [amount] shares
(the “Shares”) of the Company’s Common Stock.
 
A Registration Statement on Form S-1 or S-3 under the Securities Act of 1933(the
“Act”), with respect to the resale of the Shares was declared effective by the
Securities and Exchange Commission on [date]. Enclosed is the Prospectus dated
[date]. We understand that the Shares are to be offered and sold in the manner
described in the Prospectus.
 
Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend. We will advise you if the
registration statement is not available or effective at any point in the future.
 
Very truly yours,




[Company counsel]

 
-14-

--------------------------------------------------------------------------------

 

Schedule 7(b)


Scott Newman
Glenn Peipert
Robert C. DeLeeuw
William McKnight
Investors represented by Taurus Advisory Group, LLC
Laurus Master Fund, Ltd.
Laidlaw, Ltd.
Certain employees of Evoke Software Corporation approximating 286,000 shares


 
-15-

--------------------------------------------------------------------------------

 